Title: To Thomas Jefferson from Joseph Prentis, 8 April 1781
From: Prentis, Joseph
To: Jefferson, Thomas



Dear Sir
Williamsburg 8th April 1781.

The great inconvenience that has arisen to my private avocations from a daily attendance at the Council Board, has impelled me to resign the appointment. I must therefore request the favor of your Excellency to transmit the inclosed Letter of resignation to the Speaker of the House of Delegates.
Permit me to tender my respects to yourself and the Gentlemen of the Board and to assure you that I am with great respect Yr. Excellys most ob & most humble Sevt.,

J. Prentis

